Citation Nr: 1721119	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-20 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in January 2017, at which time the Board granted service connection for tinnitus and remanded the claim for service connection for bilateral hearing loss for further development.  The Board finds that, to the extent possible, VA has substantially complied with the remand directives and no further development is necessary as to this matter.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's military occupational specialty (MOS) was Armor Crewman.  Based on his MOS, exposure to excessive noise was conceded by the RO.

2.  The Veteran's hearing loss did not have its onset during active service, did not manifest within one year of his discharge from active service, and is not otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the Veteran and what part VA will attempt to obtain.  

VA has also fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received, obtaining his service treatment records (STRs), providing a VA examination, and obtaining an adequate medical opinion.

As VA has fulfilled its duty to notify and assist the Veteran, adjudication at this juncture poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Service Connection for Bilateral Hearing Loss

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Id. at 159.  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Additionally, service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service; and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, a September 2010 VA audiology examination report shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Regarding an in-service injury or event, the record reflects that VA has conceded the Veteran's exposure to noise during service in the course of performance of the duties associated with his MOS as an Armor Crewman.  Thus, the remaining question is whether there is a nexus between the Veteran's current bilateral hearing loss and his exposure to noise during service.

The Veteran's STRs are silent for any reports of hearing problems or hearing loss.  An April 1965 separation examination report indicates that his ears were normal and he did not have a hearing loss disability under 38 C.F.R. § 3.385 at that time.  On a contemporaneous report of medical history, he endorsed that he did not have at that time, and never had, "ear, nose or throat trouble."

The Veteran testified that subsequent to his discharge from service, he drove a panel truck for approximately two years.  In November 1968, he became a life insurance agent, and he retired from this career in April 2005.  Notably, the Veteran testified that he had no exposure to loud noise after his discharge from service and reported that he cannot remember when he started to notice a decrease in his hearing acuity, "but it's been a long time."  He also indicated that he did not submit an application for VA compensation benefits for hearing loss prior to April 2010 because he was not aware that he may be able to receive benefits.

In September 2010, the Veteran was afforded a VA audiology examination during which the VA examiner opined that it is less likely than not that the Veteran's current sensorineural hearing loss was caused by or is the result of military noise exposure.  In support of her opinion, the examiner noted that the Veteran's hearing was normal at separation, "so that the current HL was more likely a post service occurrence, and less likely due to military noise exposure."  The Board finds the September 2010 VA medical opinion to be inadequate, as the examiner used a lack of evidence showing hearing loss upon separation to support the opinion that the Veteran's current hearing loss is not related to his period of active service.  Under 38 C.F.R. § 3.385, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  Hensley, 5 Vet. App. at 159-60.  

In April 2016, the Veteran submitted a nexus statement from a private physician who determined that the Veteran's hearing loss is most likely caused by or is a result of the Veteran's exposure to loud noise in service.  The physician stated that a hearing test showed the Veteran had hearing loss due to exposure to loud noise and noted that the Veteran was not exposed to loud noise in civilian life.  The Board also finds the April 2016 private medical opinion submitted by the Veteran to be inadequate, as there is no indication that the examiner reviewed any current hearing data in formulating this opinion.

In January 2017, a VA audiologist opined that it is less likely than not that the Veteran's hearing loss was incurred in or caused by the claimed in-service injury, event or illness.  The audiologist reported that review of all evidence indicates that hearing was normal bilaterally at separation and there is no evidence that the Veteran received any care from the VA for hearing loss and/or tinnitus.  Although the audiologist noted the lack of a disability upon separation, she also considered the possibility of delayed-onset hearing loss due to noise exposure.  In support of her opinion, she cited to the 2005 Institute of Medicine (IOM) Study "Noise and Military Service: Implications for Hearing Loss and Tinnitus" and reported that current knowledge of cochlear physiology does not provide sufficient scientific basis for the existence of delayed-onset hearing loss.  Additionally, the IOM did not rule out that delayed-onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.
The Board finds the January 2017 opinion adequate because the reviewing physician considered the relevant history of the Veteran's claimed disability, provided a sufficiently detailed description of the disability, and provided sufficient analysis to support her opinion concerning the etiology of the Veteran's hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Overall, the weight of the competent evidence of record is against finding that the Veteran's hearing loss had its clinical onset in active service, manifested within one year of his discharge from active service, or is otherwise related to his period of active service.

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran is not competent to establish a matter that requires medical knowledge of a complex issue, such as providing an etiological link of his current hearing loss to in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


